Exhibit 10.1

 

Execution Version

 

INCREASE JOINDER

 

This INCREASE JOINDER, dated as of October 19, 2016 (this “Increase Joinder”),
by and among LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC, as Borrower (the
“Borrower”), and the Incremental Lenders (as defined below) is entered into with
respect to that certain Amended and Restated Credit Agreement, dated as of
November 19, 2014 (as further amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, LANDMARK INFRASTRUCTURE PARTNERS LP, the banks and other financial
institutions from time to time party thereto as lenders (the “Lenders”),
SUNTRUST BANK, as administrative agent (in such capacity, the “Administrative
Agent”) and the other agents party thereto.

 

A.                                    Section 2.22 of the Credit Agreement
provides that the Borrower may, from time to time, request Incremental
Commitments in an aggregate amount not to exceed $200,000,000 subject to
adjustments as set forth therein and subject to the terms and conditions set
forth therein.

 

B.                                    The Borrower desires to incur Incremental
Commitments pursuant to Section 2.22 of the Credit Agreement in an aggregate
principal amount of $32,000,000 (the “Incremental Facility”), which will be used
by the Borrower and its subsidiaries from time to time in accordance with
Section 5.9 of the Credit Agreement.

 

C.                                    The lenders identified as “Incremental
Lenders” on the signature pages hereto (the “Incremental Lenders”) desire to
provide Incremental Commitments in the several amounts set forth on Schedule A
hereto.

 

D.                                    Capitalized terms used but not defined
herein have the meanings given to such terms in the Credit Agreement.

 

In consideration of the premises and the agreements, provisions and covenants
contained herein, the parties hereto hereby agree, on the terms and subject to
the conditions set forth herein, as follows:

 

SECTION 1.                            Increase Joinder.

 

A.                                    This Increase Joinder is an “instrument of
joinder” referenced in Section 2.22(c)(i) of the Credit Agreement.  The
Borrower, the Administrative Agent and the Incremental Lenders hereby agree that
the Incremental Commitments shall become effective upon the satisfaction of the
conditions set forth in Section 2 hereof (the date on which such conditions are
satisfied, the “Increase Amount Date”).

 

B.                                    The Borrower, the Administrative Agent and
the Incremental Lenders hereby agree that the Incremental Commitments and
Revolving Loans made with respect thereto shall have terms identical to those of
the existing Revolving Commitments and the existing Revolving Loans (other than
with respect to upfront fee pricing).  After giving effect hereto on the
Increase Amount Date, the Incremental Commitments shall be deemed to be
Revolving Commitments and the Revolving Commitments shall be deemed increased by
the amount of the Incremental Facility.  Each Incremental Lender’s Incremental
Commitment shall be in the amount set forth on Schedule A hereto.  The Revolving
Commitments of the existing Lenders and the Incremental Lenders shall be
adjusted as provided in Section 2.22(c) of the Credit Agreement and as further
provided on Schedule A hereto.

 

--------------------------------------------------------------------------------


 

SECTION 2.                            Conditions Precedent.  The occurrence of
the Increase Amount Date is subject to the following conditions:

 

A.                                    the Administrative Agent shall have
received signature pages for this Increase Joinder from the Borrower, the
Guarantors and the Incremental Lenders;

 

B.                                    the Administrative Agent shall have
received from the Borrower a certificate of a Responsible Officer, in form and
substance reasonably acceptable to the Administrative Agent, certifying that
each of the conditions in Section 2.22(a) of the Credit Agreement (including,
for the avoidance of doubt, the conditions set forth in Section 3.2 of the
Credit Agreement) has been satisfied and attaching evidence of appropriate
corporate authorization on the part of the Borrower with respect to the
Incremental Facility and authorizing the execution, delivery and performance of
this Increase Joinder and the transactions contemplated hereby;

 

C.                                    the Borrower shall have provided written
notice of its request for the Incremental Facility, which notice shall include
all such information required by Section 2.22(b) of the Credit Agreement and
shall have been delivered to the Administrative Agent at least ten (10) Business
Days (or such shorter period as agreed by the Administrative Agent) prior to the
Increase Amount Date;

 

D.                                    The Borrower shall have paid all amounts
owed pursuant to Section 2.13 of the Credit Agreement in connection with the
provision of the Incremental Commitments;

 

E.                                     The Borrower shall have paid all amounts
owed pursuant to Section 7 hereof; and

 

F.                                      The Borrower shall have paid to the
Administrative Agent, for the benefit of each Incremental Lender, a fee equal to
0.50% of the aggregate amount of each such Incremental Lender’s Incremental
Commitment on the Increase Amount Date; and the Borrower shall have paid to
SunTrust Robinson Humphrey, Inc., as lead arranger with respect to this Increase
Joinder, such fees as the Borrower and SunTrust Robinson Humphrey, Inc. have
separately agreed to.

 

SECTION 3.                            Representations and Warranties.  The
Borrower represents and warrants to the Administrative Agent and each of the
Lenders that the execution, delivery and performance by the Borrower of this
Increase Joinder is within the Borrower’s organizational powers and has been
duly authorized by all necessary organizational action on the part of the
Borrower.  This Increase Joinder has been duly executed and delivered by the
Borrower and constitutes, a valid and binding obligation of the Borrower,
enforceable against it in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and by general principles of equity.  The
execution, delivery and performance by the Borrower of this Increase Joinder
will not violate any Requirement of Law in any material respect, will not
violate or result in a default under any Material Agreement of any Loan Party or
any of such Person’s assets or give rise to a right thereunder to require any
payment to be made by any Loan Party, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect.

 

2

--------------------------------------------------------------------------------


 

SECTION 4.                            Credit Agreement.  Except as specifically
provided hereby, the Credit Agreement shall continue in full force and effect in
accordance with the provisions thereof as in existence on the date hereof. 
After the Increase Amount Date, any reference to the Credit Agreement in any
Loan Document shall mean the Credit Agreement as modified hereby.  This Increase
Joinder shall be a Loan Document for all purposes.

 

SECTION 5.                            Applicable Law.  This Increase Joinder
shall be construed in accordance with and governed by the law (without giving
effect to the conflicts of law principles thereof except for Sections 5-1401 and
5-1402 of the New York General Obligations Law) of the State of New York.

 

SECTION 6.                            Counterparts.  This Increase Joinder may
be executed in two or more counterparts, each of which shall constitute an
original but all of which when taken together shall constitute one contract. 
Delivery of an executed signature page of this Increase Joinder by facsimile or
“pdf file” transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

SECTION 7.                            Expenses.  The Borrower agrees to
reimburse the Administrative Agent for the reasonable out-of-pocket expenses
incurred by it in connection with this Increase Joinder, including the
reasonable and documented fees, charges and disbursements of Sidley Austin LLP,
counsel for the Administrative Agent.

 

SECTION 8.                            Affirmation of Guarantors.  Each of the
undersigned Guarantors consents to the increase in the Aggregate Commitments and
ratifies and confirms that the Guaranty and Security Agreement executed by it
and each other Loan Document executed by it continues in full force and effect
and is not released, diminished, impaired, reduced, or otherwise adversely
affected, and all of its obligations thereunder are hereby ratified and
confirmed.  Without limiting the foregoing, each Guarantor affirms that all
Obligations under the Credit Agreement as modified by the increase in Aggregate
Commitments herein contained are included in the “Obligations” as defined in the
Guaranty.

 

SECTION 9.                            Headings.  The Section headings used
herein are for convenience of reference only, are not part of this Increase
Joinder and are not to affect the construction of, or to be taken into
consideration in interpreting, this Increase Joinder.

 

[Signature pages follow.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Increase Joinder to be
duly executed by their respective authorized officers as of the day and year
first written above.

 

 

LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC, as Borrower

 

 

 

 

 

By:

/s/ George P. Doyle

 

 

Name:

George Doyle

 

 

Title:

Chief Financial Officer

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

LANDMARK INFRASTRUCTURE PARTNERS LP,

 

 

 

 

 

By:

Landmark Infrastructure Partners GP LLC,

 

 

its general partner

 

 

 

 

 

 

By:

/s/ George P. Doyle

 

 

 

Name:

George Doyle

 

 

 

Title:

Chief Financial Officer

 

Landmark Infrastructure Increase Joinder

 

--------------------------------------------------------------------------------


 

 

LD ACQUISITION COMPANY LLC

 

LD ACQUISITION COMPANY 2 LLC

 

LD ACQUISITION COMPANY 5 LLC

 

LD ACQUISITION COMPANY 6 LLC

 

LD ACQUISITION COMPANY 7 LLC

 

LD ACQUISITION COMPANY 8 LLC

 

LD ACQUISITION COMPANY 9 LLC

 

LD ACQUISITION COMPANY 10 LLC

 

LD ACQUISITION COMPANY 11 LLC

 

LD ACQUISITION COMPANY 12 LLC

 

VERUS MANAGEMENT TWO, LLC

 

MD7 FUNDING ONE, LLC

 

MD7 CAPITAL THREE, LLC

 

LANDMARK INFRASTRUCTURE ASSET OPCO LLC

 

MCCRARY HOLDINGS I, LLC

 

 

 

 

 

By:

/s/ George P. Doyle

 

 

Name:

George Doyle

 

 

Title:

Chief Financial Officer

 

 

Landmark Infrastructure Increase Joinder

 

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK,

 

as an Incremental Lender

 

 

 

 

 

By:

/s/ Jennifer Velez

 

 

Name:

Jennifer Velez

 

 

Title:

Vice President

 

Landmark Infrastructure Increase Joinder

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A.,

 

as an Incremental Lender

 

 

 

 

 

By:

/s/ Michael G. Pelletier

 

 

Name:

Michael G. Pelletier

 

 

Title:

Vice President, Corporate Banking

 

 

 

Landmark Infrastructure Increase Joinder

 

--------------------------------------------------------------------------------


 

 

CADENCE BANK,

 

as an Incremental Lender

 

 

 

 

 

By:

/s/ Ross L. Vaughan

 

 

Name:

Ross L. Vaughan

 

 

Title:

Executive Vice President

 

 

 

Landmark Infrastructure Increase Joinder

 

--------------------------------------------------------------------------------


 

Acknowledged and Accepted by:

 

SUNTRUST BANK,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Brian Guffin

 

 

Name:

Brian Guffin

 

 

Title:

Director

 

 

Landmark Infrastructure Increase Joinder

 

--------------------------------------------------------------------------------


 

Schedule A

 

Incremental Commitments and Resulting Revolving Commitments

 

Incremental Commitments:

 

Lender

 

Incremental Commitment

 

Raymond James

 

$

12,000,000

 

City National Bank

 

$

15,000,000

 

Cadence Bank

 

$

5,000,000

 

TOTAL:

 

$

32,000,000

 

 

A-1

--------------------------------------------------------------------------------


 

Revolving Commitments:

 

Lender

 

Commitment

 

% Total

 

SunTrust Bank

 

$

50,000,000

 

17.7

%

 

 

 

 

 

 

Texas Capital Bank

 

$

50,000,000

 

17.7

%

 

 

 

 

 

 

Raymond James

 

$

40,000,000

 

14.2

%

 

 

 

 

 

 

Green Bank

 

$

35,000,000

 

12.4

%

 

 

 

 

 

 

City National Bank

 

$

32,000,000

 

11.3

%

 

 

 

 

 

 

Cadence Bank

 

$

30,000,000

 

10.6

%

 

 

 

 

 

 

Royal Bank of Canada

 

$

25,000,000

 

8.9

%

 

 

 

 

 

 

Legacy Texas Bank

 

$

20,000,000

 

7.1

%

 

 

 

 

 

 

Total

 

$

282,000,000

 

100

%

 

A-2

--------------------------------------------------------------------------------